
	
		I
		111th CONGRESS
		1st Session
		H. R. 1197
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Mitchell (for
			 himself, Mr. Roe of Tennessee,
			 Mr. Filner,
			 Mr. Grijalva,
			 Mr. Hall of New York,
			 Ms. Watson,
			 Mr. Michaud, and
			 Mrs. Tauscher) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To assign a higher priority status for hospital care and
		  medical services provided through the Department of Veterans Affairs to certain
		  veterans who are recipients of the medal of honor.
	
	
		1.Short titleThis Act may be cited as the
			 Medal of Honor Health Care Equity
			 Act of 2009.
		2.Higher priority status
			 for certain veterans who are medal of honor recipientsSection 1705(a)(3) of title 38, United
			 States Code, is amended by inserting veterans who were awarded the medal
			 of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title
			 14, after Veterans who are former prisoners of war or who were
			 awarded the Purple Heart,.
		
